Citation Nr: 0946834	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-30 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for psychiatric symptoms due to undiagnosed illness.

2.  Entitlement to an initial evaluation in excess of 10 
percent for joint pain due to undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastrointestinal symptoms due to undiagnosed 
illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for headaches due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to April 1990, 
from January 1991 to August 1991, and from October 2001 to 
October 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at the RO in October 2009.  A transcript 
of the hearing has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the October 2009 hearing, the Veteran and his wife 
testified that his disabilities had worsened.  With respect 
to his psychiatric symptoms, the Veteran reported that he had 
seen a speech pathologist to assist him with his memory and 
organizational skills.  The record indicates that the Veteran 
receives treatment at a VA mental health clinic.  A June 2009 
VA occupational therapy note references that another provider 
had diagnosed attention deficit hyperactivity disorder.  The 
extent of the Veteran's psychiatric symptoms is unclear based 
on the current record.  Accordingly, the Board concludes that 
a comprehensive psychiatric evaluation is necessary.

Regarding his service-connected joint pain, the Veteran 
testified in October 2009 that his joint symptoms had gotten 
worse, and that he was unable to participate in activities he 
used to enjoy, such as hockey.  He stated that sometimes his 
wife had to help him out of bed.  An in-depth joint 
examination has not been conducted.  In light of the 
Veteran's allegation of worsening of this disability, the 
Board finds that such examination is necessary to determine 
the extent of disability attributable to joint pain.

The Veteran has also alleged that his gastrointestinal 
symptoms are worse.  He reports daily diarrhea and indicates 
that he is currently treated for hemorrhoids and acid reflux.  
His wife has testified that family activities are limited by 
the Veteran's digestive problems.  A gastrointestinal 
examination has not been carried out.  The record is 
otherwise insufficient to rate this disability.  Accordingly, 
a gastrointestinal examination should be conducted.

Finally, the Veteran's October 2009 testimony included 
statements concerning his headaches.  He stated that he had 
been told that his headaches were migraines and reported that 
he was scheduled to see a neurologist in November 2009.  
Records of evaluation by the neurologist should be obtained.  
Moreover, the Board observes that a comprehensive 
neurological evaluation has not been carried out, and that 
such evaluation is necessary to determine the nature and 
extent of the Veteran's service-connected headaches.

In light of the above discussion, the Board has determined 
that additional development of the record is necessary.  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
information pertaining to the neurologist 
appointment referenced during his October 
2009 hearing.  If the neurologist is a 
private practitioner, the Veteran should 
be asked for an appropriate release so 
that records may be obtained.  If the 
neurologist is a VA provider, records 
pertaining to the reported November 2009 
evaluation should be obtained and 
associated with the record.

2.  Schedule the Veteran for a VA mental 
disorders examination to determine the 
extent of his psychiatric symptoms.  All 
appropriate testing should be carried 
out, to include an interview and a 
comprehensive mental status examination.  

Upon review of the record and examination 
of the Veteran, the examiner should set 
forth all of his psychiatric 
manifestations and discuss the impact of 
such symptoms on the veteran's social and 
occupational functioning.  A Global 
Assessment of Functioning score should be 
assigned, and the examiner should explain 
the basis for such score.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
extent of his joint pain disability.  All 
necessary testing should be carried out 
in conjunction with this examination.  

The affected joints should be 
specifically identified, and the results 
of range of motion testing should be 
reported.  Any excursion of motion 
accompanied by pain should be 
specifically identified.  The examiner 
should identify any objective evidence of 
pain and assess the extent of any pain.  
The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the 
extent possible, the functional 
impairment due to incoordination, 
weakened movement and excess fatigability 
should be assessed in terms of additional 
degrees of limitation of motion.  Stated 
differently, at what point does pain or 
any other factor limit motion.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

4.  Schedule the Veteran for a VA 
gastrointestinal examination to determine 
the severity of his digestive symptoms.  
All necessary testing should be carried 
out in conjunction with this examination.  
All symptoms should be identified, and 
their severity discussed.  

Following examination, review of the 
claims file, and interview of the 
Veteran, the examiner should indicate 
whether there are frequent episodes of 
bowel disturbance with abdominal 
distress, or whether there is severe 
irritable colon syndrome with more or 
less constant abdominal distress.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

5.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and extent of his headache 
disability.  All necessary testing should 
be carried out in conjunction with this 
examination.  

Following examination, review of the 
claims file, and interview of the 
Veteran, the examiner should identify the 
nature of the Veteran's headaches and 
specifically state whether they are 
migraine type.  The examiner should also 
provide a discussion regarding whether 
there are prostrating attacks and if so, 
their frequency. 

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

6.  The Veteran is hereby notified that 
it is his responsibility to report for 
any examination, and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655.

7.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


